MANAGEMENT AGREEMENT

     THIS MANAGEMENT AGREEMENT (the “Agreement”) is made and entered into as of
January 17, 1997 by and among Perini Corporation, a Massachusetts corporation
(“Perini”), Tutor-Saliba Corporation, a California corporation (“Tutor-Saliba”)
and Ronald N. Tutor (“Tutor”), an individual and President of Tutor-Saliba.

     WHEREAS, Perini has had some difficulty meeting its cash requirements for
the past year due to, inter alia, its high level of capital-intensive civil
construction work and the cash support required by its real estate assets;

     WHEREAS, Perini’s financial condition has impeded its ability to perform on
existing projects and to bid on new projects;

     WHEREAS, during the course of 1996, Perini engaged in an extensive search
for new capital to support its cash needs and to provide it the opportunity to
improve operations and improve its competitiveness in the general contracting
and construction industry;

     WHEREAS, as a result of its search for capital, Perini entered into a Stock
Purchase and Sale Agreement dated July 24, 1996 by and among Perini, PB Capital
Partners, L.P., a Delaware limited partnership (“PB Capital Partners”), and
Richard C. Blum & Associates, L.P., a California limited partnership (“RCBA”)
(as amended through the date hereof, the “Stock Purchase Agreement”), pursuant
to which it is contemplated that Perini will issue convertible preferred stock
to PB Capital Partners in exchange for an investment by PB Capital Partners of
$30,030,000 (the “Investment”);

      WHEREAS, Tutor-Saliba is a limited partner of PB Capital Partners;

     WHEREAS, Tutor-Saliba directly owns approximately 7.24% of the outstanding
common stock, par value $1.00 per share (the “Common Stock”) of Perini;

     WHEREAS, Tutor-Saliba has from time to time engaged in construction joint
ventures with Perini under the name Tutor-Saliba/Perini;

     WHEREAS, considering the existing and potential relationships, direct and
indirect, between Tutor-Saliba and Perini, as well as Tutor’s expertise and
achievements in the construction industry, the parties hereto desire, in
connection with and contingent upon the Investment, that Tutor-Saliba provide
the services of Tutor to Perini, for the purpose of providing direction to
Perini with respect to its ongoing and future construction operations and
improving Perini’s operating efficiency and thus its ability to successfully
compete for new projects and in new areas;

     NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereby agree as follows:

--------------------------------------------------------------------------------

      1. Effectiveness. Unless sooner terminated pursuant to Section 6 hereof,
this Agreement shall become effective on the date of the closing of the
Investment (the "Effective Date").

      2. Management.

           (a) Tutor-Saliba and Tutor each hereby agree to provide to Perini the
management services of Tutor, to assist Perini from time to time (but for no
more than ten (10) days in any calendar month, unless the parties otherwise
agree in writing) as described in Section 2(b) hereof or as the parties hereto
may otherwise agree.

           (b) Tutor shall initially serve as acting Chief Operating Officer of
Perini, and will provide direction with respect to Perini's ongoing and future
construction operations, with the goal of achieving greater operating
efficiencies, reducing Perini's need for working capital, reducing Perini's
exposure to risk by negotiating and bidding on construction projects that will
yield higher profit margins than current projects, negotiating with Perini's
lenders, bonding companies and insurers, and generally improving Perini's cash
flow situation and competitive position in the general contracting and
construction industry.

           (c) Perini hereby agrees to take all action which may be required to:
(i) appoint Tutor acting Chief Operating Officer of Perini; (ii) provide Tutor
with the use of an office at Perini's principal executive offices and
administrative and other support services as may be reasonably necessary in
connection with the performance of Tutor's services under Section 2(b) hereof;
(iii) make available to Tutor the services of such of its employees and
consultants as may be reasonably necessary to the performance of the services
described in Section 2(b) above; and (iv) issue the Option (as defined below)
and otherwise pay the management fee pursuant to Section 3 hereof.

      3. Compensation. In return for the provision of Tutor's services, Perini
shall pay a management fee as follows:

           (a) On the Effective Date, Perini shall issue to Tutor, pursuant to
Perini's 1982 Stock Option and Long-Term Performance Incentive Compensation
Plan, as amended (the "Plan") (or, in the event options are unavailable for
issuance under such plan, with similar terms and conditions as under the Plan),
an option (the "Option") exercisable for 150,000 shares of Common Stock, with an
exercise price per share equal to the closing price of the Common Stock on the
American Stock Exchange on the day prior to the Effective Date. The Option will
first become exercisable forty months after the Effective Date.

           (b) Beginning on the Effective Date, Perini shall pay a fee to
Tutor-Saliba at the rate of $150,000 per year, such amount to be paid in twelve
equal monthly installments in arrears on the 15th of each month, or as the
parties hereto shall otherwise agree in writing.

2

--------------------------------------------------------------------------------

      4. Limitation of Liability.

           (a) Neither Tutor nor Tutor-Saliba makes any express or implied
representation, warranty or guaranty to Perini relating to the services to be
performed by Tutor pursuant to this Agreement or the quality or results of such
services.

           (b) Neither Tutor nor Tutor-Saliba shall be liable to Perini or to
any of its subsidiaries or affiliates or to any third party for failure to
perform the services to be performed by either of them pursuant to this
Agreement for any expense, claim, loss or damage, including, without limitation,
indirect, special, consequential or exemplary damages, suffered other than by
reason of such party's intentional failure to perform the services to be
performed by such party pursuant to this Agreement, or by reason of action taken
or omitted to be taken by such party which was in bad faith and in a manner not
reasonably believed by such party to be in the best interests of Perini.

      5. Indemnification. Perini shall indemnify and hold Tutor and Tutor-Saliba
harmless against all loss, cost, liability and expense arising out of the
performance of this Agreement by Tutor and Tutor-Saliba, upon the same terms and
conditions as those provided to officers and directors of Perini by Section 9 of
the By-laws of Perini. A true, complete and correct copy of Section 9 of the
By-laws of Perini is attached hereto as Exhibit A.

      6. Termination. Unless earlier terminated by the parties, this Agreement
shall terminate upon the earliest to occur of (i) December 31, 1998, (ii)
Tutor's inability to perform the services contemplated hereby, whether because
of death, disability or otherwise, (iii) written notice from Perini to Tutor
after, in the determination of a majority of the Executive Committee of the
Board of Directors of Perini, Tutor has failed to perform his obligations under
this Agreement, and (iv) the reasonable determination by the Board of Directors
or Executive Committee of Perini, and written notice thereof to Tutor, that it
would be inadvisable for Tutor to continue performing the services contemplated
by this Agreement.

      7. Governing Law. This Agreement shall be construed under and governed by
the internal laws of the Commonwealth of Massachusetts without regard to its
conflict of laws provisions.

      8. Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been given
if delivered or sent by facsimile transmission, upon receipt, or if sent by
registered or certified mail, upon the sooner of the date on which receipt is
acknowledged or the expiration of three days after deposit in United States post
office facilities properly addressed with postage prepaid. All notices to a
party will be sent to the addresses set forth below or to such other address or
person as such party may designate by notice to each other party hereunder:

3

--------------------------------------------------------------------------------


TO TUTOR-SALIBA
OR TUTOR:                  Tutor-Saliba Corporation
                           c/o Ronald N. Tutor
                           15901 Olden Street
                           Sylmar, CA 91342
With a copy to:            [COUNSEL]

TO PERINI:                 Perini Corporation
                           73 Mt. Wayte Avenue
                           Framingham, MA 01701-9160
                           Attn:  Mr. David B. Perini

With a copy to:            Goodwin, Procter & Hoar LLP
                           Exchange Place
                           Boston, MA  02109
                           Fax (617) 523-1231
                           Attn:  Richard A. Soden, Esq.



Any notice given hereunder may be given on behalf of any party by such party’s
counsel or other authorized representative.

      9. Entire Agreement. This Agreement, including the exhibit referred to
herein, is complete, reflects the entire agreement of the parties with respect
to its subject matter, and supersedes all previous written or oral negotiations,
commitments and writings. No promises, representations, understandings,
warranties and agreements have been made by any of the parties hereto except as
referred to herein; and all inducements to the making of this Agreement relied
upon by either party hereto have been expressed herein.

      10. Assignability; Binding Effect. This Agreement shall not be assignable
by any of the parties hereto without the written consent of the other parties.
This Agreement shall be binding upon and enforceable by, and shall inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.

      11. Execution in Counterparts. For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

      12. Amendments. This Agreement may not be amended or modified, nor may
compliance with any covenant set forth herein be waived, except by a writing
duly and validly executed by each party hereto, or in the case of a waiver, the
party waiving compliance.

      13. Confidentiality. Tutor-Saliba and Tutor each hereby agree (i) to keep
confidential and not use in any manner adverse to Perini or any of its
subsidiaries or affiliates any confidential information about Perini, any of its
subsidiaries or any of its affiliates, including

4

--------------------------------------------------------------------------------

without limitation financial information, trade secrets, bidding processes and
other information with respect to actual or prospective bids made or being
considered to be made by any of them and (ii) to indemnify and hold harmless
Perini, its subsidiaries and its affiliates for any and all loss, cost,
liability and expense arising out of a breach of this provision.

5

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first set forth above by their duly authorized
representatives.


                    PERINI CORPORATION

                    By:  /s/David B. Perini 
                    Title:


                    TUTOR-SALIBA CORPORATION

                    By:  /s/Ronald N. Tutor
                    Title:  President


                    RONALD N. TUTOR

                    /s/Ronald N. Tutor



6

--------------------------------------------------------------------------------

EXHIBIT A

Section 9. Indemnification of Directors and Officers

     9.1 General. Subject to the provision of this Section and any limitations
imposed by law, the corporation shall indemnify its directors and officers
against all expenses incurred by them in connection with any proceeding in which
they are involved by reason of their serving in such capacities except that (i)
no indemnification shall be provided for any director or officer with respect to
any matter as to which he shall have been adjudicated not to have acted in good
faith and in the reasonable belief that his action was in the best interests of
the corporation, or with respect to a criminal matter, that he had reasonable
cause to believe that his conduct was unlawful, and (ii) no indemnification
shall be provided by any director or officer with respect to a proceeding by or
in the right of the corporation in which he is adjudicated to be liable to the
corporation. Such indemnification may be provided to an officer or director in
connection with a proceeding in which it is alleged that he received an improper
personal benefit by reason of his position, regardless of whether the claim
involves his services in such capacity, subject to the foregoing limitation,
unless it shall have been determined that an improper personal benefit was
received by the director or officer. Except as provided in Section 9.2,
indemnification under this Section 9 shall be authorized in each case as
determined by the board of directors, which may act notwithstanding that one or
more of these members are parties to the proceeding in question or otherwise
have an interest in such indemnification.

     9.2 Mandatory Indemnification. Notwithstanding any contrary provision of
this Section, if a director or officer of the corporation has been wholly
successful on the merits in defense of any proceeding in which he was involved
by reason of his position or as a result of his serving in such capacity
(including the termination of investigative or other proceedings without a
finding of fault on the part of the director or officer), he shall be
indemnified by the corporation against all expenses incurred by him in
connection therewith.

     9.3 Definitions. For purposes of this Section 9:

           (a) A "director" or "officer" means any person serving in an office
filled by appointment or election by the directors or the stockholders and also
includes (i) a director or officer of the corporation serving at the request of
the corporation as a director, officer, employee, trustee, partner or other
agent of another organization (ii) any person who formerly served as a director
or officer, and (iii) the heirs or personal representatives of such persons;

           (b) "Expenses" means all expenses (including attorney's fees and
disbursements) actually and reasonably incurred in defense of a proceeding or in
successfully seeking

--------------------------------------------------------------------------------

indemnification under Section 9.2 hereof, and any judgments, awards, fines,
penalties and reasonable amounts paid in settlement of a proceeding; and

           (c) A "proceeding" means any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative,
and any claim which could be the subject of a proceeding.

     9.4 Advances. Except as limited by law, expenses incurred by a director or
officer in defending any proceeding in which he is involved by reason of serving
in such capacities may be paid by the corporation in advance of final
disposition of the proceeding upon receipt of his written undertaking to repay
such amount if it is ultimately determined that he is not eligible to be
indemnified, which undertaking shall be an unlimited general obligation but need
not be secured and may be accepted without regard to the financial ability of
such persons to make repayment; provided, that no such advance payment shall be
made if it is determined by the board of directors on the basis of the
circumstances known at the time (without further investigation) that said
director or officer will ultimately be ineligible to be indemnified under this
Section 9.

     9.5 Settlement Proceedings. If a proceeding is compromised or settlement in
a matter which imposes a liability or obligation upon a director or officer, (i)
no indemnification shall be provided to him with respect to a proceeding by or
in the right of the corporation unless the board of directors determines in its
discretion that indemnification is appropriate under the circumstances, and (ii)
no indemnification shall be provided to him with respect to any other type of
proceeding if it is determined by the board of directors that said director or
officer is ineligible to be indemnified under this Section 9. The determination
by the board of directors in each case shall be made on the basis of the
circumstances known to it at that time without further investigation.

     9.6 Insurance. The corporation shall have power to purchase and maintain
insurance on behalf of any director, officer, employee or agent of the
corporation against any liability or cost incurred by him in any such capacity
or arising out of his status as such, whether or not the corporation would have
the power to indemnify him against such liability or cost.

     9.7 Employee Benefit Plans. If the corporation or any of its directors or
offices sponsors, undertakes or incurs any responsibility as a fiduciary with
respect to an employee benefit plan, then, for purposes of indemnification of
such person under this Section (i) a “director” or “officer” shall be deemed to
include any director or officer of the corporation who serves at its request in
any capacity with respect to said plan, (ii) such director or officer shall be
deemed not to have failed to have acted in good faith and in the reasonable
belief that his action has in the best interests of the corporation if he acted
in good faith and in the reasonable belief that his action was in the best
interest of the participants or beneficiaries of said plan, and (iii) “expenses”
shall be deemed to include any taxes or penalties assessed on such director or
officer with respect to said plan under applicable law.

--------------------------------------------------------------------------------

     9.8 Other Provisions. The provisions of this Section 9 shall not be
construed to limit the power of the corporation to indemnify its officers or
directors to the full extent permitted by law and enter specific agreements or
arrangements for this purpose. In addition, the corporation shall have power to
indemnify any of its agents or employees or employees who are not directors or
officers on any terms consistent with law which it deems to be appropriate.

     9.9 Amendment. The provisions of this Section 9 may be amended or repealed
by the stockholders; however, no such amendment or repeal which adversely
affects the rights of a director or officer under this Section 9 with respect to
his acts or omissions at any time prior to such amendment or repeal, shall apply
to him without consent.